Case 18-11092-BLS   Doc 907   Filed 12/17/18   Page 1 of 20
                     Case 18-11092-BLS               Doc 907        Filed 12/17/18          Page 2 of 20



                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF DELAWARE


In re RMH Franchise Holdings, Inc., et al.                        Case No. 18-11092
                                                                  Reporting Period:               10/29/18 - 11/25/18



                                         MONTHLY OPERATING REPORT
                                                  NOTES

On May 8, 2018 (the "Petition Date"), RMH Franchise Holdings, Inc. and the four (4) affiliated entities identified in Exhibit A
(the "Debtors") filed a voluntary petition with the United States Bankruptcy Court for the District of Delaware . The Debtor's
bankruptcy filings are jointly administered under Case No. 18-11092.

Debtor-in-Possession Financial Statements - The accompanying schedules MOR-1 through MOR-5, including Exhibit A, herein
are unaudited, preliminary, and may not comply with generally accepted accounting principles in the United States of America
("U.S. GAAP") in all material respects. In addition, the financial statements and the supplemental information contained herein
represent the financial information on a consolidated basis of the Jointly Administered Debtors presented in Exhibit A.


The Monthly Operating Report is limited in scope, covers a limited time period, and has been prepared solely for the purpose of
complying with the monthly reporting requirements of the Bankruptcy Court and the United States Trustee. The unaudited
financial statements have been derived from the books and records of the Debtors. The information presented herein has not
been subjected to all procedures that would typically be applied to financial information presented in accordance with U.S.
GAAP. Upon the application of such procedures, the financial information could be subject to changes, and these changes could
be material. The information furnished in this Monthly Operating Report includes normal recurring adjustments, but does not
include all of the adjustments that would typically be made for interim financial statements in accordance with U.S. GAAP.

Reservation of Rights: Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusions may have
occurred. Accordingly, the Debtors hereby reserve all of their rights to dispute the validity, status, enforceability, or executory
nature of any claim amount, representation or other statement in this Monthly Operating Report and reserve the right to amend or
supplement this Monthly Operating Report, if necessary, but shall be under no obligation to do so.




                                                                                                                                MOR
                                                                                                                              (04/07)
Case 18-11092-BLS   Doc 907   Filed 12/17/18   Page 3 of 20
                              Case 18-11092-BLS                       Doc 907                 Filed 12/17/18             Page 4 of 20



In re RMH Franchise Holdings, Inc., et al.                                                                     Case No. 18-11092
                     Debtor                                                                                    Reporting Period:        10/29/18 - 11/25/18

Contex Restaurants, Inc.                                                                                       Case No. 18-11096

                                           SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is t
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column mu
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIA
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journa
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                   CURRENT MONTH               CUMULATIVE FILING TO DATE
                                                                        ACTUAL                               ACTUAL
           CASH BEGINNING OF MONTH                             $                    (86.15)     $                          (1,338.49)


           RECEIPTS
           Sales Receipts                                                              -                                         -
           Sales Tax                                                                   -                                         -
           Beverage Rebates                                                            -                                         -
           TRANSFERS (FROM DIP ACCTS)                                           146,454.37                              1,049,986.58


             TOTAL RECEIPTS                                                     146,454.37                              1,049,986.58


           DISBURSEMENTS
           FOOD, LIQUOR & SUPPLIES                                              147,816.95                              1,050,096.82
           PAYROLL                                                                     -                                         -
           ROYALTY & ADVERTISING FUND                                                  -                                         -
           MAINTENANCE CAPEX AND R&M                                                   -                                         -
           RENT                                                                        -                                         -
           SALES TAX                                                                   -                                         -
           CREDIT CARD, GIFT CARD & BANK FEES                                          -                                         -
           INSURANCE (MEDICAL, WORK COMP., LIABILITY)                                  -                                         -
           REAL & PERSONAL PROPERTY TAX                                                -                                         -
           UTILITIES                                                                   -                                         -
           OTHER OPERATING EXPENSES                                                    -                                         -
           BOA-ADEQUATE ASRN PMT & PROFESSIONALS                                       -                                         -
           TRANSFERS (TO DIP ACCTS)                                                    -                                         -
           PROFESSIONAL FEES                                                           -                                         -
           U.S. TRUSTEE QUARTERLY FEES                                                 -                                         -
           COURT COSTS & CLAIMS ADMINISTRATOR                                          -                                         -
           TOTAL DISBURSEMENTS                                                  147,816.95                              1,050,096.82


           NET CASH FLOW                                                         (1,362.58)                                  (110.24)
           (RECEIPTS LESS DISBURSEMENTS)



           CASH - END OF MONTH                                 $                 (1,448.73)     $                          (1,448.73)
           * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                             THE FOLLOWING SECTION MUST BE COMPLETED
           DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
           TOTAL DISBURSEMENTS                                                                                            147,816.95
             LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                    -

             PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow
           accounts)                                                                                                             -
           TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                      $                         147,816.95




                                                                                                                                                                FORM MOR-1
                                                                                                                                                                     (04/07)
                              Case 18-11092-BLS                      Doc 907               Filed 12/17/18               Page 5 of 20



In re RMH Franchise Holdings, Inc., et al.                                                                     Case No. 18-11092
                     Debtor                                                                                    Reporting Period:       10/29/18 - 11/25/18

NuLnk, Inc.                                                                                                    Case No. 18-11093

                                       SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                  CURRENT MONTH              CUMULATIVE FILING TO DATE
                                                                        ACTUAL                              ACTUAL

           CASH BEGINNING OF MONTH                            $                      84.25   $                               (26.96)


           RECEIPTS
           Sales Receipts                                                              -                                        -
           Sales Tax                                                                   -                                        -
           Beverage Rebates                                                            -                                        -
           TRANSFERS (FROM DIP ACCTS)                                                  -                                     100.00


              TOTAL RECEIPTS                                                           -                                     100.00


           DISBURSEMENTS
           FOOD, LIQUOR & SUPPLIES                                                     -                                        -
           PAYROLL                                                                     -                                        -
           ROYALTY & ADVERTISING FUND                                                  -                                        -
           MAINTENANCE CAPEX AND R&M                                                   -                                        -
           RENT                                                                        -                                        -
           SALES TAX                                                                   -                                        -
           CREDIT CARD, GIFT CARD & BANK FEES                                          -                                      40.00
           INSURANCE (MEDICAL, WORK COMP., LIABILITY)                                  -                                        -
           REAL & PERSONAL PROPERTY TAX                                                -                                        -
           UTILITIES                                                                   -                                        -
           OTHER OPERATING EXPENSES                                                    -                                     (51.21)
           BOA-ADEQUATE ASRN PMT & PROFESSIONALS                                       -                                        -
           TRANSFERS (TO DIP ACCTS)                                                    -                                        -
           PROFESSIONAL FEES                                                           -                                        -
           U.S. TRUSTEE QUARTERLY FEES                                                 -                                        -
           COURT COSTS & CLAIMS ADMINISTRATOR                                          -                                        -
           TOTAL DISBURSEMENTS                                                         -                                     (11.21)


           NET CASH FLOW                                                               -                                     111.21
           (RECEIPTS LESS DISBURSEMENTS)



           CASH - END OF MONTH                                $                      84.25   $                                84.25
           * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                             THE FOLLOWING SECTION MUST BE COMPLETED
           DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
           TOTAL DISBURSEMENTS                                                                                                  -
             LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                   -
             PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow
           accounts)                                                                                                            -
           TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES $                                                    -




                                                                                                                                                                  FORM MOR-1
                                                                                                                                                                       (04/07)
                              Case 18-11092-BLS                      Doc 907               Filed 12/17/18               Page 6 of 20



In re RMH Franchise Holdings, Inc., et al.                                                                     Case No. 18-11092
                     Debtor                                                                                    Reporting Period:        10/29/18 - 11/25/18

RMH Franchise Holdings, Inc.                                                                                   Case No. 18-11092

                                    SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                   CURRENT MONTH              CUMULATIVE FILING TO DATE
                                                                        ACTUAL                              ACTUAL

           CASH BEGINNING OF MONTH                             $              1,131,799.90    $                        4,077,688.59

           RECEIPTS
           Sales Receipts                                                       905,921.35                             8,112,655.77
           Sales Tax                                                                   -                                         -
           Beverage Rebates                                                            -                                         -
           OTHER                                                                 14,361.14
           TRANSFERS (FROM DIP ACCTS)                                         1,500,000.00                            12,057,255.04


              TOTAL RECEIPTS                                                  2,420,282.49                            20,169,910.81

           DISBURSEMENTS
           FOOD, LIQUOR & SUPPLIES                                               19,696.97                               347,608.73
           PAYROLL                                                              302,826.30                             2,299,096.51
           ROYALTY & ADVERTISING FUND                                         2,133,065.38                            12,912,615.75
           MAINTENANCE CAPEX AND R&M                                                   -                                         -
           RENT                                                                        -                                         -
           SALES TAX                                                              1,820.00                                 5,583.09
           CREDIT CARD, GIFT CARD & BANK FEES                                   153,623.75                               956,241.02
           INSURANCE (MEDICAL, WORK COMP., LIABILITY)                                  -                                         -
           REAL & PERSONAL PROPERTY TAX                                           3,057.75                                 7,017.98
           UTILITIES                                                                   -                                  28,648.94
           OTHER OPERATING EXPENSES                                              38,856.77                               163,336.77
           BOA-ADEQUATE ASRN PMT & PROFESSIONALS                                       -                               5,000,000.00
           BOA - INTEREST PAYMENTS                                                     -                               1,455,028.56
           TRANSFERS (TO DIP ACCTS)                                                    -                                 250,000.00
           PROFESSIONAL FEES                                                           -                                         -
           U.S. TRUSTEE QUARTERLY FEES                                                 -                                         -
           COURT COSTS & CLAIMS ADMINISTRATOR                                          -                                         -
           TOTAL DISBURSEMENTS                                                2,652,946.92                            23,425,177.35


           NET CASH FLOW                                                       (232,664.43)                            (3,255,266.54)
           (RECEIPTS LESS DISBURSEMENTS)



           CASH - END OF MONTH                                 $                899,135.47    $                          899,135.47
           * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE

                                             THE FOLLOWING SECTION MUST BE COMPLETED
           DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
           TOTAL DISBURSEMENTS                                                                                         2,652,946.92
              LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                                   -
             PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow
           accounts)                                                                                                             -
            TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES $                                          2,652,946.92




                                                                                                                                                                  FORM MOR-1
                                                                                                                                                                       (04/07)
                              Case 18-11092-BLS                           Doc 907                 Filed 12/17/18                 Page 7 of 20



In re RMH Franchise Holdings, Inc., et al.                                                                          Case No. 18-11092
                     Debtor                                                                                         Reporting Period:        10/29/18 - 11/25/18

RMH Illinois, LLC                                                                                                   Case No. 18-11094

                              SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                                                            CUMULATIVE
                                                                   CURRENT MONTH                           FILING TO DATE
                                                                          ACTUAL                                 ACTUAL
           CASH BEGINNING OF MONTH                          $                      3,981,581.85     $                       3,601,099.16


           RECEIPTS
           Sales Receipts                                                          1,614,481.09                            12,868,511.37
           Sales Tax                                                                         -                                        -
           Beverage Rebates                                                                  -                                        -
           Other                                                                          17.46                                   139.01
           TRANSFERS (FROM DIP ACCTS)                                                200,000.00                             4,153,000.00
           Non-Cash General Ledger Adjustment                                                -                                 11,842.66
              TOTAL RECEIPTS                                                       1,814,498.55                            17,033,493.04


           DISBURSEMENTS
           FOOD, LIQUOR & SUPPLIES                                                   362,529.42                             1,125,328.30
           PAYROLL                                                                   541,298.72                             4,765,019.05
           ROYALTY & ADVERTISING FUND                                                        -                                        -
           MAINTENANCE CAPEX AND R&M                                                  37,881.86                               465,837.13
           RENT                                                                       97,430.87                               895,742.38
           SALES TAX                                                                 112,000.00                             1,176,128.91
           CREDIT CARD, GIFT CARD & BANK FEES                                         22,102.91                               150,154.81
           INSURANCE (MEDICAL, WORK COMP., LIABILITY                                         -                                        -
           REAL & PERSONAL PROPERTY TAX                                                  730.61                               436,479.46
           UTILITIES                                                                  29,779.54                               332,568.20
           OTHER OPERATING EXPENSES                                                    2,941.82                                12,849.31
           BOA-ADEQUATE ASRN PMT & PROFESSIONALS                                             -                                        -
           TRANSFERS (TO DIP ACCTS)                                                2,000,000.00                             8,685,100.00
           PROFESSIONAL FEES                                                                 -                                        -
           U.S. TRUSTEE QUARTERLY FEES                                                       -                                        -
           COURT COSTS & CLAIMS ADMINISTRATOR                                                -                                        -
           TOTAL DISBURSEMENTS                                                     3,206,695.75                            18,045,207.55


           NET CASH FLOW                                                           (1,392,197.20)                           (1,011,714.51)
           (RECEIPTS LESS DISBURSEMENTS)



           CASH - END OF MONTH                              $                      2,589,384.65     $                       2,589,384.65
           * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


        THE FOLLOWING SECTION MUST BE COMPLETED
           DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
           TOTAL DISBURSEMENTS                                                                                              3,206,695.75
              LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                              2,000,000.00
             PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow
           accounts)                                                                                                                  -
              TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                       $                       1,206,695.75




                                                                                                                                                                   FORM MOR-1
                                                                                                                                                                        (04/07)
                              Case 18-11092-BLS                        Doc 907              Filed 12/17/18                Page 8 of 20



In re RMH Franchise Holdings, Inc., et al.                                                                  Case No. 18-11092
                     Debtor                                                                                 Reporting Period:        10/29/18 - 11/25/18

RMH Franchise Corporation                                                                                   Case No. 18-11095

                                      SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                 RMH FRANCHISE CORPORATION                       CURRENT MONTH              CUMULATIVE FILING TO DATE
                                                                      ACTUAL                              ACTUAL
         CASH BEGINNING OF MONTH                             $              9,209,386.44    $                       10,494,051.91


         RECEIPTS

         Sales Receipts                                                    23,524,281.34                           179,960,651.56
         Sales Tax                                                                   -                                        -
         Beverage Rebates                                                            -                                998,931.58
         Other                                                                 94,955.91                              280,634.42
         TRANSFERS (FROM DIP ACCTS)                                         2,000,000.00                             8,935,000.00
         Non Cash Transactions in General Ledger                                     -                               1,422,483.36
           TOTAL RECEIPTS                                                  25,619,237.25                           191,597,700.92

         DISBURSEMENTS
         FOOD, LIQUOR & SUPPLIES                                            7,920,143.78                            62,681,992.96
         PAYROLL                                                            8,186,920.59                            58,989,757.07
         ROYALTY & ADVERTISING FUND                                            33,334.45                                33,334.45
         MAINTENANCE CAPEX AND R&M                                            689,206.90                             5,707,399.74
         RENT                                                               1,664,892.64                            12,603,729.60
         SALES TAX                                                          2,154,967.86                            14,028,443.43
         CREDIT CARD, GIFT CARD & BANK FEES                                   365,846.41                             2,220,892.41
         INSURANCE (MEDICAL, WORK COMP., LIABILITY)                         1,116,262.28                             4,597,197.30
         REAL & PERSONAL PROPERTY TAX                                         488,930.74                             2,760,349.19
         UTILITIES                                                            594,242.69                             5,763,713.58
         OTHER OPERATING EXPENSES                                             333,473.53                              903,498.53
         BOA-ADEQUATE ASRN PMT & PROFESSIONALS                              1,063,107.99                             3,845,578.01
         TRANSFERS (TO DIP ACCTS)                                           1,846,454.37                            17,260,241.62
         PROFESSIONAL FEES                                                     25,000.00                             1,832,826.34
         U.S. TRUSTEE QUARTERLY FEES                                          391,309.10                              756,189.70
         COURT COSTS & CLAIMS ADMINISTRATOR                                   545,898.63                             1,436,992.12
         Non-Cash Transactions in General Ledger                                     -                                (739,014.95)
         TOTAL DISBURSEMENTS                                               27,419,991.96                           194,683,121.10


         NET CASH FLOW                                                     (1,800,754.71)                           (3,085,420.18)
         (RECEIPTS LESS DISBURSEMENTS)



         CASH - END OF MONTH                                 $              7,408,631.73    $                        7,408,631.73
         * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                              THE FOLLOWING SECTION MUST BE COMPLETED
         DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
         TOTAL DISBURSEMENTS                                                                                        27,419,991.96

             LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS & NON-CASH
             TRANSACTIONS                                                                                            1,846,454.37
           PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow
         accounts)                                                                                                            -
         TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES $                                          25,573,537.59




                                                                                                                                                                  FORM MOR-1
                                                                                                                                                                       (04/07)
                                Case 18-11092-BLS                                Doc 907                Filed 12/17/18                   Page 9 of 20


In re RMH Franchise Holdings, Inc., et al.                                                                         Case No. 18-11092
              Debtor                                                                                              Reporting Period: 10/29/18 - 11/25/18

                                                BANK RECONCILIATIONS
                                                  Continuation Sheet for MOR-1
   A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

                                     GL Account         GL                                                                 Account      Ending Bank                    Ending GL 
            Debtor                                                                    Bank Name 
                                      Number          Account                                                              Number           Balance                      Balance
          Nulnk Inc                 05‐10037‐000       10037                        Cornhusker Bank                         6025                         84.25                       84.25
    Contex Restaurants Inc          03‐10025‐000       10025                        Cornhusker Bank                         9909                             ‐                (1,448.73)
  RMH Franchise Holdings Inc        01‐10004‐000       10004                        Bank of America                         0289               699,914.82                  699,914.82
  RMH Franchise Holdings Inc        01‐10010‐000       10010                        Bank of America                         0297                             ‐                           ‐
  RMH Franchise Holdings Inc        01‐10005‐000       10005                        Bank of America                         0305                             ‐                (6,746.75)
  RMH Franchise Holdings Inc        01‐10001‐000       10001                          Pinnacle Bank                         9293               212,705.15                  205,967.40
  RMH Franchise Corporation         02‐10015‐000       10015                        Bank of America                         7178                             ‐                   (294.15)
  RMH Franchise Corporation         02‐10025‐000       10025                        Cornhusker Bank                         7368           1,005,880.18                   (249,760.49)
  RMH Franchise Corporation         02‐10004‐997       10004                        Bank of America                         7632           5,015,682.16                 5,015,682.16
  RMH Franchise Corporation         02‐10015‐997       10015                        Bank of America                         7640                             ‐                (6,095.06)
  RMH Franchise Corporation         02‐10005‐997       10005                        Bank of America                         7657                             ‐                   (849.86)
  RMH Franchise Corporation         02‐10018‐997       10018                        Bank of America                         7665                             ‐                (1,908.28)
  RMH Franchise Corporation         02‐10030‐000       10030                        Cornhusker Bank                         7819                             ‐                    358.59
  RMH Franchise Corporation         02‐10035‐000       10035                        Cornhusker Bank                         7940                           1.00                        1.00
  RMH Franchise Corporation         02‐10501‐000       10501                        Cornhusker Bank                         7962                             ‐              (87,401.89)
  RMH Franchise Corporation         02‐10003‐000       10003              Bank of America, Utilities Deposit                8129               518,879.73                  518,879.73
  RMH Franchise Corporation         02‐10016‐997       10016                        JP Morgan Chase                         8293               273,770.21                  391,962.13
  RMH Franchise Corporation         02‐10020‐000       10020                        Cornhusker Bank                         8678               599,678.60                  599,678.60
  RMH Franchise Corporation         02‐10050‐000       10050                    Discovery (FSA Escrow)                                                                         2,000.00
  RMH Franchise Corporation         02‐10040‐000       10040                           Money Card                                                                              3,495.18
  RMH Franchise Corporation         02‐10700‐000       10700              Wells Fargo (Sedgwick Claim Trust)                                                                 10,000.00
  RMH Franchise Corporation         02‐10100‐001       10100                    Core First Bank and Tr                       9318                12,008.85                   14,848.50
  RMH Franchise Corporation         02‐10100‐002       10100                   Landmark National Bank                        9755                  3,791.96                    4,723.04
  RMH Franchise Corporation         02‐10100‐003       10100                         First State Bank                        0233                  3,322.68                    4,012.11
  RMH Franchise Corporation         02‐10100‐004       10100                     Nodaway Valley Bank                         4237                  8,285.70                  10,811.77
  RMH Franchise Corporation         02‐10100‐005       10100                      First National Bank                        8628                10,016.68                   12,251.85
  RMH Franchise Corporation         02‐10100‐006       10100                      First National Bank                        8636                  7,907.28                  10,336.81
  RMH Franchise Corporation         02‐10100‐007       10100                             ANB Bank                            5690                  1,705.31                    2,522.17
  RMH Franchise Corporation         02‐10100‐008       10100                          Pinnacle Bank                          9260                  4,431.00                    6,355.00
  RMH Franchise Corporation         02‐10100‐009       10100           COMMUNITY NATIONAL BANK & TRUST                       0045                  9,369.00                  11,756.00
  RMH Franchise Corporation         02‐10100‐010       10100                            RSNB Bank                            8422                  6,449.31                    8,262.96
  RMH Franchise Corporation         02‐10100‐011       10100                      Plains Capital Bank                        9721                11,000.86                   16,034.48
  RMH Franchise Corporation         02‐10100‐012       10100                    Amarillo National Bank                       0113                11,566.11                   14,631.11
  RMH Franchise Corporation         02‐10100‐013       10100                           Fidelity Bank                         4289                  7,749.51                  10,866.96
  RMH Franchise Corporation         02‐10100‐014       10100               International Bank of Commerce                    0831                11,377.31                   18,394.34
  RMH Franchise Corporation         02‐10100‐015       10100                      First National Bank                        7418                13,474.58                   17,546.05
  RMH Franchise Corporation         02‐10100‐016       10100                          Pinnacle Bank                          8325                  6,975.00                    8,153.00
  RMH Franchise Corporation         02‐10100‐017       10100                       Platte Valley  Bank                       7808                            ‐                           ‐
  RMH Franchise Corporation         02‐10100‐019       10100                       Cornerstone Bank                          6719                  8,865.92                  11,503.92
  RMH Franchise Corporation         02‐10100‐020       10100                     Nodaway Valley Bank                         4248                  6,391.93                    8,131.19
  RMH Franchise Corporation         02‐10100‐021       10100                       Cornerstone Bank                          3475                14,971.00                   16,888.00
  RMH Franchise Corporation         02‐10100‐022       10100                     First Interstate Bank                       3305                  4,659.00                    6,473.00
  RMH Franchise Corporation         02‐10100‐023       10100        First National Bank (Platte Valley State Bank)           1692                  4,699.85                    8,775.85
  RMH Franchise Corporation         02‐10100‐024       10100                      First National Bank                        9640                  7,386.00                    8,562.60
  RMH Franchise Corporation         02‐10100‐026       10100                             Sun Trust                           6521                      (89.00)                   (511.50)
  RMH Franchise Corporation         02‐10100‐027       10100                            Vision Bank                          6611                29,897.00                   37,782.00
  RMH Franchise Corporation         02‐10100‐028       10100                            Trustmark                            9370                  4,343.76                    9,026.26
  RMH Franchise Corporation         02‐10100‐030       10100                    Amarillo National Bank                       0121                  5,362.18                    5,362.18
  RMH Franchise Corporation         02‐10100‐031       10100                          Hancock Bank                           2918                  9,085.72                  12,548.39
  RMH Franchise Corporation         02‐10100‐032       10100                          Bancorp South                          7504                12,343.46                   17,614.74
  RMH Franchise Corporation         02‐10100‐033       10100                       The Peoples Bank                          8347                10,886.35                   14,461.12
  RMH Franchise Corporation         02‐10100‐034       10100                    Hancock Whitney Bank                         7174                  6,859.56                    9,996.23
  RMH Franchise Corporation         02‐10100‐035       10100                            Frost Bank                           5623                15,127.26                   23,820.64
  RMH Franchise Corporation         02‐10100‐036       10100               International Bank of Commerce                    7338                12,529.91                   16,307.94
  RMH Franchise Corporation         02‐10100‐037       10100               International Bank of Commerce                    7311                17,413.86                   28,294.72
  RMH Franchise Corporation         02‐10100‐038       10100                            Frost Bank                           5615                17,546.91                   23,716.79
  RMH Franchise Corporation         02‐10100‐039       10100                            Wells Fargo                          0861                10,187.58                   17,021.70
  RMH Franchise Corporation         02‐10100‐041       10100                          MidFirst Bank                          6975                  6,210.00                  10,182.00
  RMH Franchise Corporation         02‐10100‐043       10100                                 IBC                             7036                15,549.53                   20,561.35
  RMH Franchise Corporation         02‐10100‐044       10100                         Five Points Bank                        7008                            ‐                           ‐
  RMH Franchise Corporation         02‐10100‐045       10100                     First Interstate Bank                       2515                  9,741.35                  10,382.27
  RMH Franchise Corporation         02‐10100‐046       10100                      First Bank and Trust                       0758                15,016.00                   18,742.00
  RMH Franchise Corporation         02‐10100‐047       10100                          BBVA Compass                           0608                15,167.01                   20,475.19
  RMH Franchise Corporation         02‐10100‐048       10100                                 IBC                             0418                  6,264.25                    7,507.59
  RMH Franchise Corporation         02‐10100‐049       10100                                 IBC                             2886                13,113.67                   17,407.67
  RMH Franchise Corporation         02‐10100‐065       10100                 Point West Community Bank                       9545                  2,733.36                    3,947.95
  RMH Franchise Corporation         02‐10100‐066       10100                      Star Financial Bank                        1336                11,705.54                   16,341.66
  RMH Franchise Corporation         02‐10100‐067       10100                          Hicksville Bank                        1791                  9,512.03                  13,759.39
  RMH Franchise Corporation         02‐10100‐070       10100                      Star Financial Bank                        1314                  7,135.25                    8,804.91
  RMH Franchise Corporation         02‐10100‐071       10100                             Key Bank                            2238                            ‐                           ‐
                               Case 18-11092-BLS                               Doc 907                 Filed 12/17/18                  Page 10 of 20


In re RMH Franchise Holdings, Inc., et al.                                                                         Case No. 18-11092
              Debtor                                                                                              Reporting Period: 10/29/18 - 11/25/18

                                                BANK RECONCILIATIONS
                                                  Continuation Sheet for MOR-1
   A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

                                     GL Account         GL                                                                 Account      Ending Bank                   Ending GL 
            Debtor                                                                    Bank Name 
                                      Number          Account                                                              Number            Balance                    Balance
  RMH Franchise Corporation         02‐10100‐072       10100                             PNC                                9563                   8,116.17                 11,422.67
  RMH Franchise Corporation         02‐10100‐074       10100                         Bippus State                           1819                   7,644.63                 13,376.86
  RMH Franchise Corporation         02‐10100‐076       10100                     Star Financial Bank                        1325                   7,350.83                   9,349.68
  RMH Franchise Corporation         02‐10100‐077       10100                         Centier  Bank                          1624                 11,715.87                  15,272.58
  RMH Franchise Corporation         02‐10100‐078       10100                             PNC                                9627                   5,978.25                 12,801.42
  RMH Franchise Corporation         02‐10100‐080       10100                         Centier  Bank                          8749                 17,160.51                  22,365.65
  RMH Franchise Corporation         02‐10100‐081       10100                         Centier  Bank                          9498                   9,044.41                 12,701.34
  RMH Franchise Corporation         02‐10100‐082       10100                         Centier  Bank                          1828                 11,991.52                  15,790.95
  RMH Franchise Corporation         02‐10100‐084       10100                           Key Bank                             2246                   8,285.86                 10,713.60
  RMH Franchise Corporation         02‐10100‐085       10100                           Key Bank                             2279                             ‐                          ‐
  RMH Franchise Corporation         02‐10100‐086       10100                         Centier  Bank                          1842                   8,083.76                   9,934.87
  RMH Franchise Corporation         02‐10100‐087       10100                             PNC                                9598                 17,590.70                  22,308.00
  RMH Franchise Corporation         02‐10100‐088       10100                           Key Bank                             2253                 13,625.14                  17,952.72
  RMH Franchise Corporation         02‐10100‐089       10100                          State Bank                            7400                 17,095.41                  24,843.14
  RMH Franchise Corporation         02‐10100‐090       10100                          Huntington                            9904                   6,715.26                   9,286.32
  RMH Franchise Corporation         02‐10100‐092       10100                           Croghan                              0598                 13,262.72                  19,765.83
  RMH Franchise Corporation         02‐10100‐095       10100                           Key Bank                             2261                 16,044.60                  22,113.84
  RMH Franchise Corporation         02‐10100‐096       10100                          Huntington                            9917                 14,433.40                  20,428.46
  RMH Franchise Corporation         02‐10100‐099       10100                       Bank of America                          2091                             ‐                          ‐
  RMH Franchise Corporation         02‐10100‐103       10100                        Whitaker Bank                           2075                   9,898.00                 13,007.00
  RMH Franchise Corporation         02‐10100‐106       10100                       Traditional Bank                         5204                 10,565.56                  14,455.56
  RMH Franchise Corporation         02‐10100‐108       10100                         United Bank                            5546                 19,258.00                  21,608.00
  RMH Franchise Corporation         02‐10100‐109       10100                       Traditional Bank                         4933                 13,703.00                  18,652.00
  RMH Franchise Corporation         02‐10100‐110       10100                        Whitaker Bank                           2083                   6,772.00                   9,548.00
  RMH Franchise Corporation         02‐10100‐111       10100              Central KY Federal Savings Bank                   0016                 21,834.25                  26,812.25
  RMH Franchise Corporation         02‐10100‐113       10100                   Commonwealth Bank                            1711                   4,203.77                   6,027.26
  RMH Franchise Corporation         02‐10100‐115       10100                            US Bank                             4730                   5,559.39                   7,581.39
  RMH Franchise Corporation         02‐10100‐116       10100                    Citizens Deposit Bank                       0647                 12,587.62                  18,487.79
  RMH Franchise Corporation         02‐10100‐121       10100                       Bank of America                          7350                             ‐                5,862.00
  RMH Franchise Corporation         02‐10100‐122       10100                       Bank of America                          7368                             ‐                3,299.00
  RMH Franchise Corporation         02‐10100‐123       10100                       Bank of America                          7376                             ‐                3,011.00
  RMH Franchise Corporation         02‐10100‐124       10100                       Bank of America                          7384                             ‐                          ‐
  RMH Franchise Corporation         02‐10100‐125       10100                       Bank of America                          7392                             ‐                4,978.00
  RMH Franchise Corporation         02‐10100‐126       10100                       Bank of America                          7400                             ‐                1,149.00
  RMH Franchise Corporation         02‐10100‐127       10100                       Bank of America                          7418                             ‐                3,135.00
  RMH Franchise Corporation         02‐10100‐128       10100                       Bank of America                          7426                             ‐                2,385.00
  RMH Franchise Corporation         02‐10100‐129       10100                       Bank of America                          7434                             ‐                1,807.00
  RMH Franchise Corporation         02‐10100‐131       10100                       Bank of America                          7459                             ‐                2,723.53
  RMH Franchise Corporation         02‐10100‐133       10100                       Bank of America                          7475                             ‐                   225.00
  RMH Franchise Corporation         02‐10100‐134       10100                       Bank of America                          7483                             ‐                1,932.00
  RMH Franchise Corporation         02‐10100‐137       10100                       Bank of America                          7517                             ‐                1,624.00
  RMH Franchise Corporation         02‐10100‐138       10100                       Bank of America                          7525                             ‐                5,678.00
  RMH Franchise Corporation         02‐10100‐139       10100                       Bank of America                          7533                             ‐                3,054.00
  RMH Franchise Corporation         02‐10100‐141       10100                       Bank of America                          7558                             ‐                1,243.00
  RMH Franchise Corporation         02‐10100‐143       10100                       Bank of America                          7574                             ‐                          ‐
  RMH Franchise Corporation         02‐10100‐144       10100                       Bank of America                          7582                             ‐                1,565.68
  RMH Franchise Corporation         02‐10100‐145       10100                       Bank of America                          7590                             ‐                2,983.00
  RMH Franchise Corporation         02‐10100‐146       10100                       Bank of America                          7608                             ‐                          ‐
  RMH Franchise Corporation         02‐10100‐147       10100                       Bank of America                          7616                             ‐                3,265.00
  RMH Franchise Corporation         02‐10100‐148       10100                       Bank of America                          9781                             ‐                6,629.00
  RMH Franchise Corporation         02‐10100‐153       10100                          Huntington                            8170                   7,422.58                 13,553.58
  RMH Franchise Corporation         02‐10100‐156       10100                              PNC                               2986                 14,085.76                  19,718.40
  RMH Franchise Corporation         02‐10100‐161       10100                            US Bank                             4140                   6,112.00                   9,067.00
  RMH Franchise Corporation         02‐10100‐162       10100                          Huntington                            8154                     (192.39)                   (192.39)
  RMH Franchise Corporation         02‐10100‐165       10100                     First Financial Bank                       3439                 11,917.00                  15,845.00
  RMH Franchise Corporation         02‐10100‐168       10100                            US Bank                             4748                 10,653.45                  17,253.45
  RMH Franchise Corporation         02‐10100‐169       10100                              PNC                               3006                   3,792.60                   3,792.60
  RMH Franchise Corporation         02‐10100‐170       10100                   Fairfield National Bank                      3414                 13,474.72                  19,482.33
  RMH Franchise Corporation         02‐10100‐172       10100                    Liberty National Bank                       1071                   4,818.38                   6,072.19
  RMH Franchise Corporation         02‐10100‐176       10100                            US Bank                             4722                             ‐                          ‐
  RMH Franchise Corporation         02‐10100‐179       10100                            US Bank                             4755                   9,410.52                 13,188.38
  RMH Franchise Corporation         02‐10100‐181       10100                          Huntington                            8167                 15,251.45                  19,884.45
  RMH Franchise Corporation         02‐10100‐183       10100                     First Financial Bank                       3421                   4,646.50                   8,809.75
  RMH Franchise Corporation         02‐10100‐185       10100                            US Bank                             4763                             ‐               (1,045.59)
  RMH Franchise Corporation         02‐10100‐195       10100                     First National Bank                        0452                 13,684.00                  21,839.00
      RMH Illinois LLC              04‐10010‐000       10010                       Bank of America                          0354                             ‐             (10,535.58)
      RMH Illinois LLC              04‐10002‐000       10002             Bank of America (P‐Card Collateral)                4364               102,677.34                 103,000.00
      RMH Illinois LLC              04‐10000‐000       10000                       Bank of America                          5446                 64,798.31                  64,798.31
      RMH Illinois LLC              04‐10025‐000       10025                       Cornhusker Bank                          6036           2,140,988.43                1,970,805.03
      RMH Illinois LLC              04‐10035‐000       10035                       Cornhusker Bank                          6047                      378.92                     378.92
                               Case 18-11092-BLS                               Doc 907                 Filed 12/17/18                  Page 11 of 20


In re RMH Franchise Holdings, Inc., et al.                                                                         Case No. 18-11092
              Debtor                                                                                              Reporting Period: 10/29/18 - 11/25/18

                                                BANK RECONCILIATIONS
                                                  Continuation Sheet for MOR-1
   A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

                                     GL Account         GL                                                                 Account      Ending Bank                   Ending GL 
            Debtor                                                              Bank Name 
                                      Number          Account                                                              Number            Balance                    Balance
      RMH Illinois LLC              04‐10030‐000       10030                 Cornhusker Bank                                6058                             ‐                  (311.97)
      RMH Illinois LLC              04‐10016‐997       10016                 JP Morgan Chase                                7080                   7,511.58                   9,957.91
      RMH Illinois LLC              04‐10100‐050       10100                     PNC Bank                                   0469                 13,944.00                  18,603.00
      RMH Illinois LLC              04‐10100‐051       10100                 Bank of America                                3656                                                        ‐
      RMH Illinois LLC              04‐10100‐052       10100                   Republic Bank                                0648                 14,108.00                  18,598.00
      RMH Illinois LLC              04‐10100‐053       10100                 Bank of America                                3664                             ‐                          ‐
      RMH Illinois LLC              04‐10100‐054       10100                 Bank of America                                3672                             ‐                3,695.00
      RMH Illinois LLC              04‐10100‐055       10100 First Midwest Bank(National Bank and Trust Co)                 2064                             ‐                          ‐
      RMH Illinois LLC              04‐10100‐057       10100           Standard Bank and Trust Co                           6005               363,389.62                 363,389.62
      RMH Illinois LLC              04‐10100‐058       10100                 Bank of America                                3680                             ‐                          ‐
      RMH Illinois LLC              04‐10100‐059       10100                   Republic Bank                                 823                   8,382.47                 11,219.83
      RMH Illinois LLC              04‐10100‐060       10100               First American Bank                              2401                 10,291.92                  14,052.06
      RMH Illinois LLC              04‐10100‐061       10100                                                                2042                      192.50                     192.50
      RMH Illinois LLC              04‐10100‐062       10100                 Bank of America                                3698                             ‐                1,199.78
      RMH Illinois LLC              04‐10100‐063       10100            Hometown National Bank                              8216                 15,679.68                  20,829.16
      RMH Illinois LLC              04‐10100‐064       10100                     PNC Bank                                   0477                     (486.92)                   (486.92)
  RMH Franchise Corporation         02‐10200‐001       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐002       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐003       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐004       10200                    Petty Cash                                                                                    1,500.00
  RMH Franchise Corporation         02‐10200‐005       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐006       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐007       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐008       10200                    Petty Cash                                                                                    1,500.00
  RMH Franchise Corporation         02‐10200‐009       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐010       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐011       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐012       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐013       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐014       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐015       10200                    Petty Cash                                                                                    1,591.00
  RMH Franchise Corporation         02‐10200‐016       10200                    Petty Cash                                                                                    2,050.75
  RMH Franchise Corporation         02‐10200‐018       10200                    Petty Cash                                                                                              ‐
  RMH Franchise Corporation         02‐10200‐019       10200                    Petty Cash                                                                                              ‐
  RMH Franchise Corporation         02‐10200‐020       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐021       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐022       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐023       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐024       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐026       10200                    Petty Cash                                                                                    1,500.00
  RMH Franchise Corporation         02‐10200‐027       10200                    Petty Cash                                                                                              ‐
  RMH Franchise Corporation         02‐10200‐028       10200                    Petty Cash                                                                                    1,500.00
  RMH Franchise Corporation         02‐10200‐030       10200                    Petty Cash                                                                                    1,290.00
  RMH Franchise Corporation         02‐10200‐031       10200                    Petty Cash                                                                                              ‐
  RMH Franchise Corporation         02‐10200‐032       10200                    Petty Cash                                                                                              ‐
  RMH Franchise Corporation         02‐10200‐033       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐034       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐035       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐036       10200                    Petty Cash                                                                                    1,300.00
  RMH Franchise Corporation         02‐10200‐037       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐038       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐039       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐041       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐042       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐043       10200                    Petty Cash                                                                                    1,500.00
  RMH Franchise Corporation         02‐10200‐045       10200                    Petty Cash                                                                                    1,500.00
  RMH Franchise Corporation         02‐10200‐046       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐047       10200                    Petty Cash                                                                                    1,300.00
  RMH Franchise Corporation         02‐10200‐048       10200                    Petty Cash                                                                                    1,500.00
  RMH Franchise Corporation         02‐10200‐049       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐065       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐066       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐067       10200                    Petty Cash                                                                                    1,500.00
  RMH Franchise Corporation         02‐10200‐069       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐070       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐071       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐072       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐073       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐074       10200                    Petty Cash                                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐075       10200                    Petty Cash                                                                                    1,000.00
                               Case 18-11092-BLS                               Doc 907                 Filed 12/17/18                 Page 12 of 20


In re RMH Franchise Holdings, Inc., et al.                                                                         Case No. 18-11092
              Debtor                                                                                              Reporting Period: 10/29/18 - 11/25/18

                                                BANK RECONCILIATIONS
                                                  Continuation Sheet for MOR-1
   A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

                                     GL Account         GL                                                                 Account    Ending Bank         Ending GL 
            Debtor                                                                    Bank Name 
                                      Number          Account                                                              Number       Balance             Balance
  RMH Franchise Corporation         02‐10200‐076       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐077       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐078       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐080       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐081       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐082       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐083       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐084       10200                          Petty Cash                                                                            ‐
  RMH Franchise Corporation         02‐10200‐086       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐087       10200                          Petty Cash                                                                            ‐
  RMH Franchise Corporation         02‐10200‐088       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐089       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐090       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐091       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐092       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐093       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐094       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐095       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐096       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐100       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐102       10200                          Petty Cash                                                                            ‐
  RMH Franchise Corporation         02‐10200‐103       10200                          Petty Cash                                                                            ‐
  RMH Franchise Corporation         02‐10200‐106       10200                          Petty Cash                                                                  1,500.00
  RMH Franchise Corporation         02‐10200‐108       10200                          Petty Cash                                                                            ‐
  RMH Franchise Corporation         02‐10200‐109       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐110       10200                          Petty Cash                                                                            ‐
  RMH Franchise Corporation         02‐10200‐111       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐112       10200                          Petty Cash                                                                            ‐
  RMH Franchise Corporation         02‐10200‐113       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐114       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐115       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐116       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐121       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐122       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐123       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐124       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐125       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐126       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐127       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐128       10200                          Petty Cash                                                                            ‐
  RMH Franchise Corporation         02‐10200‐129       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐131       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐133       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐134       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐137       10200                          Petty Cash                                                                  2,000.00
  RMH Franchise Corporation         02‐10200‐138       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐139       10200                          Petty Cash                                                                            ‐
  RMH Franchise Corporation         02‐10200‐141       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐143       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐144       10200                          Petty Cash                                                                            ‐
  RMH Franchise Corporation         02‐10200‐145       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐147       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐148       10200                          Petty Cash                                                                            ‐
  RMH Franchise Corporation         02‐10200‐151       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐153       10200                          Petty Cash                                                                  1,500.00
  RMH Franchise Corporation         02‐10200‐154       10200                          Petty Cash                                                                            ‐
  RMH Franchise Corporation         02‐10200‐155       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐156       10200                          Petty Cash                                                                            ‐
  RMH Franchise Corporation         02‐10200‐157       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐159       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐160       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐161       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐164       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐165       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐166       10200                          Petty Cash                                                                            ‐
  RMH Franchise Corporation         02‐10200‐167       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐168       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐169       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐170       10200                          Petty Cash                                                                  1,000.00
  RMH Franchise Corporation         02‐10200‐171       10200                          Petty Cash                                                                            ‐
                               Case 18-11092-BLS                               Doc 907                 Filed 12/17/18                 Page 13 of 20


In re RMH Franchise Holdings, Inc., et al.                                                                         Case No. 18-11092
              Debtor                                                                                              Reporting Period: 10/29/18 - 11/25/18

                                                BANK RECONCILIATIONS
                                                  Continuation Sheet for MOR-1
   A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.

                                     GL Account         GL                                                                 Account     Ending Bank          Ending GL 
            Debtor                                                                    Bank Name 
                                      Number          Account                                                              Number        Balance              Balance
  RMH Franchise Corporation         02‐10200‐172       10200                          Petty Cash                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐173       10200                          Petty Cash                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐174       10200                          Petty Cash                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐175       10200                          Petty Cash                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐177       10200                          Petty Cash                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐179       10200                          Petty Cash                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐180       10200                          Petty Cash                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐181       10200                          Petty Cash                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐182       10200                          Petty Cash                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐183       10200                          Petty Cash                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐187       10200                          Petty Cash                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐188       10200                          Petty Cash                                                                    1,000.00
  RMH Franchise Corporation         02‐10200‐195       10200                          Petty Cash                                                                              ‐
  RMH Franchise Corporation         02‐10200‐196       10200                          Petty Cash                                                                              ‐
      RMH Illinois LLC              04‐10200‐050       10200                          Petty Cash                                                                    1,000.00
      RMH Illinois LLC              04‐10200‐052       10200                          Petty Cash                                                                    2,000.00
      RMH Illinois LLC              04‐10200‐054       10200                          Petty Cash                                                                    1,500.00
      RMH Illinois LLC              04‐10200‐055       10200                          Petty Cash                                                                              ‐
      RMH Illinois LLC              04‐10200‐056       10200                          Petty Cash                                                                    1,000.00
      RMH Illinois LLC              04‐10200‐057       10200                          Petty Cash                                                                              ‐
      RMH Illinois LLC              04‐10200‐058       10200                          Petty Cash                                                                              ‐
      RMH Illinois LLC              04‐10200‐059       10200                          Petty Cash                                                                    1,000.00
      RMH Illinois LLC              04‐10200‐060       10200                          Petty Cash                                                                    1,000.00
      RMH Illinois LLC              04‐10200‐061       10200                          Petty Cash                                                                              ‐
      RMH Illinois LLC              04‐10200‐062       10200                          Petty Cash                                                                    1,500.00
      RMH Illinois LLC              04‐10200‐063       10200                          Petty Cash                                                                    1,500.00
      RMH Illinois LLC              04‐10200‐064       10200                          Petty Cash                                                                              ‐
                                                                                                                                         11,922,096.53    11,053,869.54
                                        Case 18-11092-BLS                 Doc 907         Filed 12/17/18          Page 14 of 20



In re RMH Franchise Holdings, Inc., et al.                                                                               Case No. 18-11092
                  Debtor                                                                                                  Reporting Period: 10/29/18 - 11/25/18

                                           SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                    This schedule is to include all retained professional payments from case inception to current month.

                                              Period                                            Check                     Amount Paid             Year-To-Date
                Payee                        Covered                    Payor               Number   Date                Fees    Expenses        Fees      Expenses
Young Conaway Stargatt & Taylor LLP                                                                                           -
Young Conaway Stargatt & Taylor LLP                                                                                           -              (1,516,753.56)       -
Mastodon Ventures, Inc.                                                                                                       -                (150,000.00)       -
Witmer, Karp, Warner & Ryan LLP                                                                                               -                 (61,072.78)       -
GlassRatner Advisory & Capital Group [1]                                                                                      -                 (80,000.00)       -




Notes:
[1] GlassRatner Advisory & Capital Group is retained pursuant Section 363.




                                                                                                                                                              FORM MOR-1b
                                                                                                                                                                    (04/07)
                   Case 18-11092-BLS              Doc 907        Filed 12/17/18        Page 15 of 20



                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE


In re RMH Franchise Holdings, Inc., et al.                        Case No. 18-11092
                                                                  Reporting Period:            10/29/18 - 11/25/18



                                 MONTHLY OPERATING REPORT
                              COPIES OF CERTAIN BANK STATEMENTS

In accordance with the Court’s cash management order [Docket No. 179], copies of the bank statements from the banks
listed on Schedule 1 to such order for the time period covered by this monthly operating report (this “MOR”) have been
provided to the Office of the United States Trustee for the District of Delaware contemporaneously with the filing of this
MOR.




                                                                                                                           MOR
                                                                                                                         (04/07)
                             Case 18-11092-BLS                            Doc 907               Filed 12/17/18                     Page 16 of 20


In re RMH Franchise Holdings, Inc., et al.
                  Debtor

                                                         STATEMENT OF OPERATIONS
                                                                      (Income Statement)

                The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
                              realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                        Current Period
                                                                                                     10/29/18 - 11/25/18
                                                                                                                                 CONTEX
                                                              RMH FRANCHISE        RMH FRANCHISE                               RESTAURANTS
                                                               CORPORATION          HOLDINGS INC          RMH ILLINOIS LLC         INC                 NULNK INC       CONSOLIDATED


GROSS SALES                                               $      23,386,897.37     $             -       $    1,444,979.14     $   689,501.50      $           -   $     25,521,378.01

DISCOUNTS                                                         1,448,528.22                   -                97,197.38           4,819.43                 -          1,550,545.03

NET SALES                                                        21,938,369.15                   -            1,347,781.76         684,682.07                  -         23,970,832.98

COST OF GOODS SOLD                                                5,948,240.92                   -              351,632.17         203,263.62                  -          6,503,136.71

EXPENSES
   DIRECT LABOR                                                    4,236,214.81                  -              283,407.26                 -                   -           4,519,622.07
   MANAGEMENT LABOR                                                2,124,454.59                  -              141,156.24                 -                   -           2,265,610.83
   BENEFITS & TAXES                                                1,518,101.80                  -               89,686.47                 -                   -           1,607,788.27
   MIT                                                               162,577.60                  -                   302.34                -                   -             162,879.94
 PAY, TAXES & BENEFITS                                             8,041,348.80                  -              514,552.31                 -                   -           8,555,901.11
 UTILITIES                                                           727,751.65                  -               40,310.11                 -                   -             768,061.76
 REPAIRS & MAINTENANCE                                               301,347.25                  -               23,415.96                 -                   -             324,763.21
 SUPPLIES & OTHER COSTS                                              705,805.78                  -               38,545.18                 -                   -             744,350.96
 OTHER CONTROLLABLES                                                 279,147.77                  -               16,312.50              259.00                 -             295,719.27
 ADVERTISING & PROMO                                               1,048,258.92                  -               62,685.91                 -                   -           1,110,944.83
 BANKING & PROCESSING FEES                                           463,865.64                  -               26,598.53                 -                   -             490,464.17
 FRANCHISOR FEES                                                     855,742.89                  -               51,087.92                 -                   -             906,830.81
 RENT                                                              1,770,256.12                  -              117,699.09                 -                   -           1,887,955.21
 PROPERTY TAXES, INSURANCE, & CAM                                    454,708.10                  -               39,849.04                 -                   -             494,557.14
 OTHER NON CONTROLLABLES                                             282,501.65                  -               10,917.61                 -                   -             293,419.26
 OTHER INCOME EXPENSES                                               (30,747.21)                 -                (1,419.86)               -                   -             (32,167.07)
TOTAL OPERATING EXPENSES                                         14,899,987.36                   -              940,554.30              259.00                 -         15,840,800.66

STORE LEVEL EBITDA                                                1,090,140.87                   -                55,595.29        481,159.45                  -          1,626,895.61

GENERAL & ADMINISTRATIVE                                            369,483.86           570,662.11               19,735.04                -                   -            959,881.01

EBITDA                                                              720,657.01          (570,662.11)              35,860.25        481,159.45                  -            667,014.60

 INTEREST                                                                   -            401,044.11                      -                 -                   -             401,044.11
 INTERCOMPANY FEES                                                          -                    -                       -                 -                   -                    -
 ACQUISITION EXPENSE                                                        -                    -                       -                 -                   -                    -
 RESTRUCTURE                                                          98,048.15           36,972.09               11,736.33                -                   -             146,756.57
 PRE-OPENING                                                                -                    -                       -                 -                   -                    -
 DEPRECIATION                                                        552,779.47           10,048.98               34,248.96                -                   -             597,077.41
 AMORTIZATION                                                        369,250.98                  -                13,077.48                -                   -             382,328.46
 FV OF INTEREST RATE SWAP                                                   -                    -                       -                 -                   -                    -
 DEFERRED RENT                                                       (37,468.46)           (3,751.21)              7,143.71                -                   -             (34,075.96)
 REALIZED GAIN/LOSS ON ASSETS                                      1,228,490.96                  -                       -                 -                   -           1,228,490.96
 NON-CASH ACCRETION EXPENSE                                                 -                    -                       -                 -                   -                    -
 NON-CASH INTEREST SUBORDINATED NOTE                                        -                  65.00                     -                 -                   -                  65.00
 NON-CASH INTEREST                                                          -             39,966.12                      -                 -                   -              39,966.12
 ONE-TIME NONRECURRING EXPENSES                                      495,780.30                  -                 3,992.03                -                   -             499,772.33
 NON-CASH INSURANCE RESERVES                                                -                    -                       -                 -                   -                    -
 IMPAIRMENT CHARGE                                                          -                    -                       -                 -                   -                    -
 CHAPTER 11 EXPENSES                                               1,675,385.16                  -                       -                 -                   -           1,675,385.16
TOTAL EBITDA EXCLUSIONS                                           4,382,266.56           484,345.09               70,198.51                -                   -          4,936,810.16

PRE-TAX INCOME (LOSS)                                            (3,661,609.55)        (1,055,007.20)            (34,338.26)       481,159.45                  -         (4,269,795.56)

 INCOME TAX EXPENSE (BENEFIT)                                               -                    -                         -               -                   -                    -

INCOME (LOSS), BEFORE ELIMINATIONS                        $      (3,661,609.55)    $   (1,055,007.20)    $       (34,338.26)   $   481,159.45      $           -   $     (4,269,795.56)


INTERCOMPANY ELIMINATIONS                                         1,183,089.79           661,107.17           (1,357,226.12)       (486,970.84)                -                  0.00


INCOME (LOSS) W/INTERCO ELIMINATIONS                      $      (2,478,519.76)    $    (393,900.03)     $    (1,391,564.38)   $     (5,811.39)    $           -   $     (4,269,795.56)
                             Case 18-11092-BLS                               Doc 907                Filed 12/17/18                       Page 17 of 20

In re RMH Franchise Holdings, Inc., et al.                                                                      Case No. 18-11092
                         Debtor                                                                                 Reporting Period:10/29/18 - 11/25/18

                                                                              BALANCE SHEET
                                                                             As of December 15, 2018
                    The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                                                       CONTEX
                                                                    RMH FRANCHISE         RMH FRANCHISE             RMH ILLINOIS     RESTAURANTS
                                                                     CORPORATION           HOLDINGS INC                 LLC              INC              NULNK INC            CONSOLIDATED
ASSETS

CURRENT ASSETS
 CASH AND CASH EQUIVALENTS                                         $      7,409,352.12    $       899,135.47    $     2,589,384.65 $      (1,448.73) $           84.25     $      10,896,507.76
 OTHER CASH AND CASH EQUIVALENTS                                             10,830.03                   -                     -                -                  -                  10,830.03
 PETTY CASH, STORE LEVEL                                                    136,031.75                   -               10,500.00              -                  -                 146,531.75
 ACCOUNTS RECEIVABLE                                                      5,589,493.16            388,011.91          1,318,118.93              -                  -               7,295,624.00
 INVENTORIES                                                              2,647,727.78                   -              174,086.55        90,656.35                -               2,912,470.68
 PREPAID EXPENSES                                                         1,365,612.36             43,108.32             (9,187.39)             -                  -               1,399,533.29
 CURRENT DEFERRED TAX ASSET                                                        -                     -                     -                -                  -                        -
   TOTAL CURRENT ASSETS                                                  17,159,047.20          1,330,255.70          4,082,902.74        89,207.62              84.25            22,661,497.51

PROPERTY AND EQUIPMENT
 LAND                                                                     2,073,112.18                   -                     -                 -                 -               2,073,112.18
 BUILDINGS                                                                3,302,729.61                   -              362,000.00               -                 -               3,664,729.61
 EQUIPMENT & FIXTURES                                                    40,982,340.31            680,451.68          2,271,467.35               -                 -              43,934,259.34
 LEASEHOLD IMPROVEMENTS                                                  31,996,079.34            177,446.12          1,629,652.74               -                 -              33,803,178.20
 CONSTRUCTION IN PROGRESS                                                   109,518.23                   -              142,807.67               -                 -                 252,325.90

 LESS ACCUMULATED DEPRECIATION                                           38,561,083.40            548,033.13          2,910,592.91               -                 -              42,019,709.44

 NET PROPERTY AND EQUIPMENT                                              39,902,696.27            309,864.67          1,495,334.85               -                 -              41,707,895.79

GOODWILL                                                                10,858,666.10                     -            329,482.90               -                  -             11,188,149.00
INTANGIBLE ASSETS, NET
  FRANCHISE AND DEVELOPMENT AGREEMENTS                                   39,729,128.19                   -            2,267,501.59               -                 -              41,996,629.78
  FAVORABLE LEASES, NET                                                   3,671,182.66                   -               96,278.79               -                 -               3,767,461.45
  DEBT ISSUANCE COSTS                                                              -               12,758.79                   -                 -                 -                  12,758.79
  LIQUOR LICENSES, NET                                                      322,605.41                   -                     -                 -                 -                 322,605.41
    TOTAL NET INTANGIBLE ASSETS                                          43,722,916.26             12,758.79          2,363,780.38               -                 -              46,099,455.43

OTHER ASSETS
 NONCURRENT DEFERRED TAX ASSET                                                    0.58                   -                    -                  -                 -                      0.58
 INCOME TAXES RECOVERABLE                                                   (52,733.00)                  -              30,000.00                -                 -                (22,733.00)
 OTHER NON-CURRENT ASSETS                                                   873,986.64              8,462.54            (2,455.06)               -                 -                879,994.12
 DUE TO/FROM - HOLDINGS,                                                           -                     -                    -                  -                 -                       -
   TOTAL OTHER ASSETS                                                       821,254.22              8,462.54            27,544.94                -                 -                857,261.70

TOTAL ASSETS                                                       $ 112,464,580.05       $    1,661,341.70     $ 8,299,045.81       $   89,207.62    $          84.25     $    122,514,259.43

LIABILITIES AND STOCKHOLDERS' EQUITY

CURRENT LIABILITIES
 PRE-PETITION ACCOUNTS PAYABLE                                     $      2,332,382.77    $      282,809.85     $       414,363.40 $         270.01   $        (503.40) $          3,029,322.63
 POST-PETITION ACCOUNTS PAYABLE                                           1,346,515.45            21,708.39             (34,194.83)       23,177.33                -               1,357,206.34
 CURRENT TAXES PAYABLE - OTHER THAN INCOME TAXES                          2,455,067.09            40,061.59              81,395.20        35,686.96                -               2,612,210.84
 ACCRUED EXPENSES AND OTHER LIABILITIES                                  34,011,353.92         2,502,510.69           3,923,915.28              -                  -              40,437,779.89
 DEFERRED REVENUE - GIFT CARDS                                            1,938,668.94                  -               176,859.66              -                  -               2,115,528.60
 CURRENT MATURITIES OF DEBT,ACON                                                   -          33,588,389.53                    -                -                  -              33,588,389.53
 CURRENT MATURITIES OF DEBT,BOA                                          28,015,595.49        33,325,266.59            (103,194.10)             -                  -              61,237,667.98
   TOTAL CURRENT LIABILITIES                                             70,099,583.66        69,760,746.64           4,459,144.61        59,134.30            (503.40)          144,378,105.81

LONG-TERM LIABILITIES
 UNREALIZED GAIN/LOSS - SALE-LEASEBACK                                     875,580.36                    -                     -                -                  -                875,580.36
 UNFAVORABLE LEASE LIABILITY, NET                                        4,341,011.01                    -             404,930.13               -                  -              4,745,941.14
 DEFERRED RENT                                                           3,128,197.54              96,296.38           397,971.63               -                  -              3,622,465.55
 INTEREST RATE SWAP LIABILITY                                                      -              (50,940.00)                  -                -                  -                 (50,940.00)
   TOTAL LONG-TERM LIABILITIES                                           8,344,788.91             45,356.38            802,901.76               -                  -              9,193,047.05

   TOTAL LIABILITIES                                                    78,444,372.57         69,806,103.02          5,262,046.37        59,134.30            (503.40)          153,571,152.86

STOCKHOLDERS' EQUITY
 COMMON STOCK, $0.001 PAR VALUE, 1,000 SHARES AUTHORIZED ISSUED AND OUTSTANDING
 ADDITIONAL PAID IN CAPITAL                                       -      65,231,294.71                                         -                -                 -               65,231,294.71
 ACCUMULATED DEFICIT                                    34,020,207.48 (133,376,056.03)                               3,036,999.44        30,073.32             587.65            (96,288,188.14)
   TOTAL STOCKHOLDERS' EQUITY                          34,020,207.48   (68,144,761.32)                               3,036,999.44        30,073.32             587.65           (31,056,893.43)

   TOTAL LIABILITIES & STOCKHOLDERS' EQUITY                        $ 112,464,580.05       $    1,661,341.70     $ 8,299,045.81       $   89,207.62    $          84.25     $    122,514,259.43
                    Case 18-11092-BLS               Doc 907         Filed 12/17/18           Page 18 of 20



In re RMH Franchise Holdings, Inc., et al.                                  Case No. 18-11092
               Debtor                                                        Reporting Period: 10/29/18 - 11/25/18

                                       STATUS OF POSTPETITION TAXES
The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should
be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.
See attestation of Mitchell Blocher included in this report.
                               Beginning      Amount                                                                  Ending
                                  Tax         Withheld            Amount              Date          Check No.           Tax
                                Liability   or Accrued             Paid               Paid           or EFT           Liability
Federal
Withholding
FICA-Employee
FICA-Employer
Unemployment
Income
Other:_________________
  Total Federal Taxes
State and Local
Withholding
Sales
Excise
Unemployment
Real Property
Personal Property
Other:_________________
  Total State and Local
Total Taxes


                              SUMMARY OF UNPAID POSTPETITION DEBTS


                                                                  Number of Days Past Due
                                  Current           0-30           31-60         61-90               Over 90           Total
Accounts Payable                1,106,358.51                 0     158,389.11     26,552.78           65,905.94     1,357,206.34
Wages Payable
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate
Protection Pmts
Professional Fees
Amounts Due to Insiders*
Other:__________________________
Total Postpetition Debts  1,106,358.51                     0.00    158,389.11         26,552.78        65,905.94    1,357,206.34

Explain how and when the Debtor intends to pay any past-due postpetition debts.
*"Insider" is defined in 11 U.S.C. Section 101(31).


                                                                                                                        FORM MOR-4
                                                                                                                             (04/07)
                     Case 18-11092-BLS                  Doc 907         Filed 12/17/18        Page 19 of 20



In re RMH Franchise Holdings, Inc., et al.                                              Case No. 18-11092
               Debtor                                                                    Reporting Period: 10/29/18 - 11/25/18


          ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                               Amount
Total Accounts Receivable at the beginning of the reporting period                            6,543,848.35
+ Amounts accrued during the period                                                           5,416,438.16
- Amounts collected during the period                                                         4,664,662.51
Total Accounts Receivable at the end of the reporting period                                  7,295,624.00

Accounts Receivable Aging                                                                        Amount
0 - 30 days old [1]                                                                           7,295,624.00
31 - 60 days old                                                                                       -
61 - 90 days old                                                                                       -
91+ days old                                                                                           -
Total Accounts Receivable                                                               $     7,295,624.00
Amount considered uncollectible (Bad Debt)                                                             -
Accounts Receivable (Net)                                                               $     7,295,624.00
[1] Accounts receivable consists mainly of credit card receipts, collected within 3-5 days of the date of
purchase, and accrued rebate credits from suppliers, redeemed semi-annually. As such, the Debtor does not
prepare an accounts receivable aging.

                                   DEBTOR QUESTIONNAIRE
Must be completed each month
1. Have any assets been sold or transferred outside the normal course of business       NO
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in                NO
   possession account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation   YES
   below.
4. Are workers compensation, general liability and other necessary insurance            YES
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide        NO
   documentation identifying the opened account(s).
   If an investment account has been opened provide the required documentation
   pursuant to the Delaware Local Rule 4001-3.




                                                                                                                     FORM MOR-5
                                                                                                                          (04/07)
               Case 18-11092-BLS        Doc 907   Filed 12/17/18   Page 20 of 20



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF DELAWARE


In re RMH Franchise Holdings, Inc., et al         Case No. 18-11092
                                                  Reporting Period:    10/29/18 - 11/25/18



                               MONTHLY OPERATING REPORT
                                      EXHIBIT A

Debtors                                                    Tax ID#               Case No.
RMH Franchise Holdings, Inc.                              XX-XXXXXXX             18-11092
RMH Franchise Corporation                                 XX-XXXXXXX             18-11095
NuLnk, Inc.                                               XX-XXXXXXX             18-11093
RMH Illinois, LLC                                         XX-XXXXXXX             18-11094
Contex Restaurants, Inc.                                  XX-XXXXXXX             18-11096




                                                                                               MOR
                                                                                             (04/07)
